      Case: 3:19-cv-00289-SA-JMV Doc #: 35 Filed: 06/23/20 1 of 1 PageID #: 101




                     IN THE UNITED STATES DISTRICT COURT FOR
                   THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

ANNA K. GLIDDON                                                                      PLAINTIFF

V.                                                 CIVIL ACTION NO: 3:19-CV-289-SA-JMV

FREEDOM HEALTH CARE LLC,
ADDICTION CAMPUSES OF MISSISSIPPI, LLC TURNING
POINT, CLAYCON, LLC, and
STACY DODD, in His Individual Capacity,                                          DEFENDANTS


                        AGREED ORDER OF PARTY DISMISSAL

       Based upon the representation of Defendants, and upon agreement of the parties, it is hereby

ORDERED that Defendants Freedom Health Care, LLC and Claycon, LLC are hereby dismissed

from this action without prejudice. Addiction Campuses of Mississippi, LLC d/b/a Turning Point

shall be renamed as the proper party Defendant, and Stacy Dodd, in His Individual Capacity, shall

remain as a proper party Defendant.

       SO ORDERED, this the 23th day of June, 2020.

                                                   /s/ Sharion Aycock
                                                   UNITED STATES DISTRICT COURT



AGREED TO:

/s/ Ron L. Woodruff
RON L. WOODRUFF, ESQ.,
Attorney for Plaintiff


/s/ Andrew S. Naylor
ANDREW S. NAYLOR, ESQ.,
Attorney for Defendant
